Citation Nr: 1216791	
Decision Date: 05/10/12    Archive Date: 05/24/12

DOCKET NO.  08-16 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine
 
 
THE ISSUES
 
1.  Entitlement to an effective date prior to September 20, 2007, for the assignment of a 30 percent rating for degenerative joint disease of the left knee. 
 
2.  Entitlement to an effective date prior to September 20, 2007, for the assignment of a 20 percent rating for degenerative joint disease of the right knee. 
 
 
REPRESENTATION
 
Appellant represented by:  The American Legion
 
 
ATTORNEY FOR THE BOARD
 
Elizabeth Jalley, Counsel
 
 

INTRODUCTION
 
The Veteran served on active duty from February 1965 to December 1967.
 
This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.
 
The issues of entitlement to service connection for peptic ulcer disease and gastroesophageal reflux disease; and whether there was clear and unmistakable error in a February 1981 rating decision that denied entitlement to service connection for bilateral knee disabilities have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  
 
 
FINDINGS OF FACT
 
1.  Prior to September 20, 2007, the Veteran's left knee degenerative joint disease was not manifested by a limitation of flexion to 30 degrees, a limitation of extension to 15 degrees, at least slight knee instability, or tibia and fibula malunion with at least moderate knee disability.
 
2.  Prior to September 20, 2007, the Veteran's right knee degenerative joint disease was not manifested by a limitation of flexion to 30 degrees, a limitation of extension to 15 degrees, at least slight knee instability, or tibia and fibula malunion with at least moderate knee disability.
 

CONCLUSIONS OF LAW
 
1.  The criteria for an evaluation in excess of 10 percent for left knee degenerative joint disease prior to September 20, 2007, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.400, 4.71a, Diagnostic Codes 5257, 5260, 5261, and 5262 (2011).
 
2.  The criteria for an evaluation in excess of 10 percent for right knee degenerative joint disease prior to September 20, 2007, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110; 38 C.F.R. §§ 3.400, 4.71a, Diagnostic Codes 5257, 5260, 5261, and 5262.
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
I.  Veterans Claims Assistance Act of 2000 (VCAA)
 
The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  The current claim stems from the rating decision that awarded increased ratings for degenerative joint disease of the left and right knees, and the Veteran has appealed the effective dates assigned.  This means that the notice requirements of 38 U.S.C.A. § 5103(a) have been met since the Veteran's claims for increased ratings were successfully granted.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Following the Veteran's notice of disagreement, the RO properly provided him with a statement of the case addressing the effective date issue.  VA has obtained VA medical records in connection with this claim.  
 
The Veteran has not submitted additional evidence except multiple statements arguing why he is entitled to an earlier effective date.  The Veteran was provided with a VA examination in October 2006.  The Board finds this examination adequate for the purpose of determining whether earlier effective dates are warranted for the increased ratings at issue.  The Board acknowledges the March 2012 contentions from the Veteran's representative, specifically those questioning the competence, motives, and intentions of the VA examiner.  The Board considers these allegations to be highly speculative and does not find diminished probative value in the October 2006 opinion.
 
The Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims and he did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  He submitted multiple statements throughout the appeal. Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.
 
II.  Earlier Effective Date
 
In the October 2007 rating decision on appeal, the RO granted entitlement to a 30 percent rating for degenerative joint disease of the left knee, and a 20 percent rating for degenerative joint disease of the right knee, each effective from September 20, 2007.  This effective date is the date of medical evidence showing a factually ascertainable increase in his knee disabilities.  The Veteran has appealed, arguing that the effective date should go back to June 1, 2006, the date on which VA received the Veteran's increased rating claim. 
 
The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on a claim for increase shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  An effective date for a claim for increase may also be granted prior to the date of claim if it is factually ascertainable that an increase in disability had occurred within one year from the date of claim.  Id.; Harper v. Brown, 10 Vet. App. 125, 126 (1997).
 
Prior to September 20, 2007, the Veteran was in receipt of separate 10 percent ratings for degenerative joint disease of the left and right knees.  These ratings were assigned for limitation of flexion of the leg pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2011).  The 10 percent ratings apply when flexion is limited to 45 degrees or less.  
 
Effective September 20, 2007, the Veteran's degenerative joint disease of the left and right knees was evaluated as impairment of the tibia and fibula under 38 C.F.R. § 4.71a, Diagnostic Code 5262 (2011).  The 30 percent rating for the left knee was assigned for malunion with marked knee disability.  The 20 percent rating for the right knee was assigned for malunion with moderate knee disability.  
 
Based on a review of the record, the Board finds that ratings in excess of 10 percent are not warranted for either knee disability for the period from June 1, 2006, through September 19, 2007.  First, the Board notes that neither the October 2006 VA examination report nor VA medical records from the pertinent period reflect any evidence of malunion of the tibia and fibula.  In particular, while the x-ray report from the October 2006 VA examination report notes findings of severe medial compartment degenerative involvement with free fragments in the right knee, and prominent medial compartment joint space narrowing with spur formation in the left knee, neither knee showed any evidence of malunion involving either the tibia or fibula.  The examiner assessed degenerative joint disease of both knees, symptomatic.  
 
Given the absence of any evidence of malunion, the Board will consider whether increased ratings based on limitation of motion of the knees.  The normal range of motion of the knee joint is from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II.
 
Limitation of flexion of the leg is evaluated as follows: flexion limited to 15 degrees (30 percent); 30 degrees (20 percent); and 45 degrees (10 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5260.
 
Limitation of extension of the leg is evaluated as follows: extension limited to 20 degrees (30 percent); 15 degrees (20 percent); and 10 degrees (10 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5261.
 
VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 provide for consideration of functional impairment due to pain on motion when evaluating the severity of a musculoskeletal disability.  The United States Court of Veterans Appeals (Court) has held that a higher rating can be based on 'greater limitation of motion due to pain on use.'  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Any such functional loss must be "supported by adequate pathology and evidenced by the visible behavior of the claimant."  See 38 C.F.R. § 4.40.
 
Separate ratings under Diagnostic Codes 5260 and 5261 may be assigned for disability of the same joint, if none of the symptomatology on which each rating is based is duplicative or overlapping.  See VAOPGCPREC 9-04; 69 Fed. Reg. 59990 (2004); 38 C.F.R. § 4.14.
 
VA General Counsel has held that a claimant who has arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97; 62 Fed. Reg. 63604 (1997); VAOPGCPREC 9-98; 63 Fed. Reg. 56704 (1998).  Recurrent subluxation or lateral instability of the knee warrants a 10 percent disability rating when slight, a 20 percent disability rating when moderate, and a 30 percent rating when severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257.
 
Significantly, the words "severe," "moderate," and "mild" are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the degree that its decisions are 'equitable and just.'  See 38 C.F.R. § 4.6 (2011).  It should also be noted that use of descriptive terminology such as 'mild' by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 4.6 (2011).
 
The October 2006 VA examination revealed that the Veteran's ligaments appeared to be intact bilaterally with negative Lachman's and negative drawer.  McMurray's sign was negative bilaterally.  Range of motion of both knees, actively, passively, and on repetition revealed flexion from 0 degrees to 90 degrees comfortably and to 130 degrees with increasing pain of the left knee greater than the right knee.  The examiner estimated that, with any prolonged weight-bearing, range of motion would be reduced to 0 to 90 degrees secondary to pain and fatigability.  Manipulation of both patellae was extremely painful, particularly with the downward compression test. The examiner did not report that that there was evidence of malunion of either the fibula or tibia.  Indeed, as noted above, x-rays showed degenerative joint disease which is rated based upon the degree of any limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.    
 
The Board considered whether the evidence of record reflects that entitlement to ratings in excess of 10 percent for either knee based on limitation of motion prior to September 20, 2007.  However, the above evidence does not reflect entitlement to even a compensable rating without resort to the doctrine announced in  Lichtenfels v. Derwinski, 1 Vet.App. 484, 488 (1991) (painful motion of a major joint or groups caused by degenerative arthritis, where the arthritis is established by x-ray, is deemed to be limited motion and entitled to a minimum 10 percent disability rating, per joint, combined under DC 5003, even though there is no actual limitation of motion.) 
.  
The 10 percent ratings that were in effect prior to September 20, 2007 were warranted under Lichtenfels.  Further, the 10 percent rating was in order given the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5003.  Diagnostic Code 5003 provides that degenerative arthritis established by x-ray findings be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When limitation of motion is noncompensable, a rating of 10 percent is assigned for each major joint affected by limitation of motion to be combined under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the case at hand, x-ray evidence of arthritis and noncompensable limitation of motion justify the 10 percent ratings. 
 
The Board has also considered whether a separate rating was warranted for instability of either knee under Diagnostic Code 5257.  The medical evidence of record, however, did not demonstrate instability.  For example, an August 2006 VA medical record notes that there was no laxity of ligaments.  Furthermore, a February 2007 VA medical record notes no ligamentous instability on examination.  
 
Hence, the Veteran is not entitled to evaluations in excess of 10 percent for degenerative joint disease of the left and right knees between June 1, 2006, and September 19, 2007.  Therefore, entitlement to an effective date earlier than September 20, 2007, for the award of the 30 percent rating for the left knee and the 20 percent evaluation for the right knee cannot be granted.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  
 
The Board has considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, 573 F.3d 1366 (Fed. Cir. 2009).

As discussed above, the rating criteria set forth reasonably describe the disability levels and symptomatology.  Thus, as the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluations are adequate, and no referral for extraschedular evaluation on an effective date basis is warranted.  Id.


ORDER
 
Entitlement to an effective date prior to September 20, 2007, for the assignment of a 30 percent rating for degenerative joint disease of the left knee is denied. 
 


Entitlement to an effective date prior to September 20, 2007, for the assignment of a 20 percent rating for degenerative joint disease of the right knee is denied. 



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


